DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/05/2020 have been fully considered but they are not persuasive. 
	The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. However, the argument presented is not persuasive in light of the prior art cited. Applicant argues that the prior art fails to disclose the shielding film does not surround or cover the semiconductor device and the passive element…[i]nstead, the shielding film include an opening…that exposes the feeding point. The Examiner disagrees. The shielding element is disposed on the semiconductor device and the passive element to cover the elements as shown in the figures (e.g. 1, 3 etc.). Exposure of the feeding point is not a part of the claim limitation. In addition, the exposed feeding is disclosed by the invention in Fig. 2. In addition, Applicant argues that the prior art fails to disclose an extension of a fringing electric field spreading outward from an outer edge of the first antenna element depends on a sum of the intervals z1 and z2. The portions depicting the intervals z1 and z2 are present in the prior art as shown in the figures. Therefore, it is hard to give a patentable weight to a function claimed when the structure facilitating the function is present. The fringing electric field spreading outward from an outer edge of the first antenna element claimed is would not have shown the invention to be patentable distinct from the prior art. 
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20120062439).
Regarding claim 1:
Liao et al. disclose (in Fig. 1) a wireless module (100) comprising: a dielectric board (111); a ground plane (132) provided to the dielectric board (132 coupled at 170); a high-frequency integrated circuit element (112a) mounted on the dielectric board (111); a shield member (131) provided on the dielectric board (111) and electromagnetically shielding the high-frequency integrated circuit element (112a); a first antenna element (150) provided on the dielectric board (111) and disposed at a same side as the shield member (131) with respect to the ground plane (132); and a first feed line (160) connecting the first antenna element (150) to the high-frequency integrated circuit element (112a), wherein in a plan view, a portion of the first antenna element (150) is disposed outside the shield member (131), and a 
     
    PNG
    media_image1.png
    290
    580
    media_image1.png
    Greyscale

Liao et al. is silent on that an extension of a fringing electric field spreading outward from an outer edge of the first antenna element depends on a sum of the intervals z1 and z2.
However, recitation by an extension of a fringing electric field spreading outward from an outer edge of the first antenna element depends on a sum of the intervals z1 and z2 is based on already present structure in the prior art. Therefore the structure of Liao et al. would provide the function claimed, since the manner or method in which a machine is to be utilized is normally not germane to the issue of patentability especially where, as here, appellant's structure, even in view of the claim language, differs in no way from the structure of Liao et al.. In re Casey, 370 F.2d 576, 152 USPQ 235, 238 (CCPA 1967).
Regarding claim 2:
Liao et al. disclose (in Fig. 1) the shield member (131) is connected to the ground plane (132).
Regarding claim 3:
Liao et al. disclose (in Figs. 21H and 21I) a second antenna element (150) provided on the dielectric board (111) and disposed at a side opposite to the shield member (131) with respect to the 
Regarding claim 4:
Liao et al. disclose the first antenna element (150) is a patch antenna (Para. 0039, Lines 3-4) and a portion of the patch antenna (150) overlaps with the shield member (131) in a plan view (See Fig. 1).
Regarding claim 7:
Liao et al. disclose (in Figs. 21H and 21I) a second antenna element (150) provided on the dielectric board (111) and disposed at a side opposite to the shield member (131) with respect to the ground plane (132); and a second feed line (160) connecting the second antenna element (150) to the high-frequency integrated circuit element (112a).
Regarding claim 8:
Liao et al. disclose the first antenna element (150) is a patch antenna (Para. 0039, Lines 3-4) and a portion of the patch antenna (150) overlaps with the shield member (131) in a plan view (See Fig. 1).
Regarding claim 9:
Liao et al. disclose the first antenna element (150) is a patch antenna (Para. 0039, Lines 3-4) and a portion of the patch antenna (150) overlaps with the shield member (131) in a plan view (See Fig. 1).
Regarding claim 12:
Liao et al. disclose (in Figs. 1 and 20) the shield member (131/331) surrounds the high-frequency integrated circuit element (112a/620) in a plan view (See Figs.).
Regarding claim 13:
Liao et al. disclose (in Figs. 15 and 16) the first feed line (660) includes a conductor bar and the conductor bar (See Fig.) is arranged outside the shield member (631) in a plan view.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BJ
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845